MEMORANDUM **
Federal prisoner Gilbert H. Arreazola appeals pro se the district court’s dismissal of his 28 U.S.C. § 2241 petition, which seeks to challenge his 188-month sentence for conspiracy to distribute cocaine. We have jurisdiction pursuant to 28 U.S.C. § 2253(a). Reviewing de novo, Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988), we affirm.
Arreazola seeks to challenge his sentence under Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Despite Arreazola’s contrary assertion, this is a challenge to the validity of his sentence, which must normally be brought in a motion under 28 U.S.C. § 2255. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000). Arreazola contends, however, that he may bring his challenge under § 2241 through § 2255’s “savings clause.” See 28 U.S.C. § 2255 (stating that a prisoner may use § 2241 instead of § 2255 when the remedy under § 2255 “is inadequate or ineffective to test the legality of his detention”). However, the district court correctly determined that Arreazola has failed to demonstrate that the savings clause applies. See Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam) (concluding that AEDPA’s filing limitations on § 2255 motions do not make § 2255 inadequate or ineffective); Tripati, 843 F.2d at 1162 (stating that § 2255 is not inadequate or ineffective merely because a given claim would not be successful). Because Arreazola did not *715properly invoke § 2241 and because the district court was not the sentencing court and therefore could not entertain a § 2255 motion, the district court properly dismissed the petition. See id. at 1163.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.